Citation Nr: 0409727	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  98-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a bipolar disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 1992. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of September 
1997, by the St. Petersburg, Florida Regional Office (RO).

In March 2004, the veteran and her representative submitted 
additional evidence to the Board.  Although that additional 
evidence has not been considered by the RO for an initial review 
and a supplemental statement of the case, the veteran waived 
consideration of that new evidence by the RO.  See 38 C.F.R. §§ 
19.37, 20.1304 (2003).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim.  

2.  The veteran's service-connected bipolar disorder, which is 
currently manifested by anxiety, depressive episodes, occasional 
crying spells, decreased energy, a constricted affect, panic 
attacks, social isolation, sleeping difficulties, and GAF scores 
ranging between 40 and 55, is productive of severe social and 
occupational impairment with reduced reliability and productivity.  

3.  Service connection is in effect for: bipolar disorder, rated 
as 70 percent disabling; and right temporomandibular joint 
syndrome, fracture of the left 4th metacarpal, low back strain, 
and eczema, each evaluated as 0 percent disabling.  The veteran's 
combined schedular disability evaluation is 70 percent.  

4.  The veteran has a high school education, and has had 
occupational experience in real estate sales.  She last worked 
full time in 1994.  

5.  The veteran's bipolar disorder, as shown by competent medical 
evidence of record, is of such severity as to preclude her from 
obtaining or retaining all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  With the resolution of all reasonable doubt in favor of the 
veteran, the criteria for a 70 percent evaluation, but no more, 
for a bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.125-4.130, Diagnostic 
Code (DC) 9433 (2003).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria are met for the assignment of a TDIU.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA requires VA to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In this case, the AOJ decision which is the subject of this appeal 
was made in September 1997, prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is incorrect 
as it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error the 
reasons specified below.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on July 15, 2003, was not given 
prior to the adjudication which is the subject of this appeal, the 
notice was provided by the RO prior to the transfer and 
recertification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and an SSOC was provided to 
the veteran.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and to 
respond to VA notices.  

In Pelegrini, supra, the Court indicated that VA must also request 
or tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
VA's General Counsel, however, in a precedent opinion held that 
the Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA.  VAOPGCPREC 1-2004 (February 24, 2004).  It 
was further noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The veteran 
was provided adequate notice of the evidence needed to 
substantiate her claim.  For example, the discussions in the 
September 1997 decision appealed, the December 1997 statement of 
the case (SOC), the September 2000 supplemental statement of the 
case (SSOC), the March 2002 rating decision, the May 2003 SSOC, 
and the October 2003 SSOC (especially when considered 
collectively) informed her of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.  

In this case, although the VCAA notice letter that was provided to 
the veteran does not contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to her claim.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  By letter dated in 
July 2003, the veteran was provided with a detailed list of the 
types of evidence that would substantiate her claim; she was 
informed that it was her responsibility to make sure she provides 
all requested records pertaining to her claim.  In this regard, 
because each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  Under the circumstances of this case, the 
Board finds that the intent and purpose of the VCAA were satisfied 
by the notice given to the veteran.  The Board may therefore 
proceed to adjudicate the claim at issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Factual background.

The veteran entered active duty in October 1979.  The service 
medical records indicate that the veteran was initially seen in an 
emergency room for a drug overdose in August 1980; at that time 
she was diagnosed with emotional stress.  The records indicate 
that the veteran was seen on numerous occasions during her period 
of active duty, with various diagnoses, including borderline 
personality disorder, dysthymia, marital problems, and situational 
reaction.  Finally, in March 1992, the veteran was referred to a 
medical center due to concerns about increasing depressive 
symptoms in the context of a borderline personality organization.  
It was noted that the veteran had had two periods of 
hospitalization, one in 1988 and one in 1990, as a result of 
suicidal ideations.  Following a thorough evaluation, the 
pertinent diagnoses were chronic dysthymia with accompanying 
anxiety symptoms and borderline personality disorder.  

On the occasion of her initial VA examination in May 1993, the 
veteran reported being hospitalized on several occasions during 
service following suicide attempts.  She reported being very 
destructive during her period of active service.  The veteran 
indicated that she began receiving treatment within one year after 
she enlisted; she stated that she would become so depressed that 
she would start destroying furniture and throwing things.  She 
reported feeling guilty that she went to Korea on assignment and 
leaving her children behind; he depression was chronic and low 
grade.  The veteran stated that she was treated with Prozac until 
she left service; she was unable to continue taking the medication 
because it was not available at the VA clinic.  

On mental status examination, the veteran was casually dressed and 
was fairly well groomed.  Her speech was logical and goal directed 
with no abnormalities.  Her intellectual memory functions were 
unimpaired and she was of average intelligence.  There was no 
evidence of any thought disorder.  She was not suicidal or 
homicidal.  She did not appear to be overtly depressed, but she 
seemed to be somewhat apathetic.  She was overtly not irritable 
and she did not appear anxious to any extent.  The examiner stated 
that the most likely diagnosis was that of dysthymia; he added 
that even though she may have had a pre-existing propensity 
towards the development of this disorder, it was apparent that she 
did not become symptomatic until after she was in the Air Force.  
The examiner noted that the veteran had been classified also as 
having a borderline personality disorder.

Medical evidence of record, dated from 1992 through January 1995, 
including VA as well as private treatment reports, show that the 
veteran received clinical evaluation and treatment for several 
disabilities including a psychiatric disorder variously diagnosed.  
The veteran was admitted to a private hospital in October 1994, at 
which time she reported experiencing problems with gradual 
deterioration of her moods, fragmented sleep, increased appetite, 
low energy, persistent low moods, social withdrawal, decreased 
interest, anhedonia, low self-esteem, feelings of guilt, feelings 
of hopelessness, crying spells and suicidal ideation following a 
partial hysterectomy approximately 1 month ago.  She reported 
being suicidal on and off since the age of 16.  Following a mental 
status examination, the veteran was admitted to the psychiatric 
care center for further evaluation after a serious medical 
overdose.  The pertinent diagnoses were major depression, 
recurrent, moderate; status post overdose; and alcohol 
intoxication.  It was noted that the veteran's GAF score at the 
time of the initial interview was roughly 20.  She was placed on 
medication, and participated in individual and group therapy.  At 
discharge, the veteran was determined to be stable and she was 
given a GAF score of 70.

Based upon the above clinical findings, in an April 1995 rating 
decision, the RO increased the evaluation for the veteran's 
service-connected psychiatric disorder, then diagnosed as 
dysthymia, from 0 percent to 30 percent, effective August 1, 1994.  

Of record is the report of a Social Security Administration 
determination, dated in May 1995, which show that the veteran was 
found to have been disabled from August 1, 1994; the primary 
diagnosis was affective disorder and the secondary diagnosis was 
personality disorder.  

The veteran was afforded a VA examination in January 1997, at 
which time she indicated that she started seeing a psychiatrist 
immediately after joining the military and was diagnosed initially 
with dysthymia but states that, over the past several years, she 
was diagnosed with bipolar disorder.  She described periods of 
depression, which last three to five months with a depressed mood, 
feelings of helplessness and hopelessness, and very low energy.  
She also reported having crying spells, hypersomnia, poor 
appetite, recurrent thoughts of death, suicidal ideations, loss of 
interest in everything, including friends, family and sex.  It was 
noted that she was hospitalized in August 1996 for about two weeks 
following a suicide attempt.  She reported having "up" periods, 
during which she has a great deal of energy, she has pressured 
speech, becomes very creative, and feels "on top of the world."  
During these periods of time, however, she states that she drinks 
too much, spends too much money, and becomes sexually involved 
with other people.  She noted that those up periods are followed 
by depressive episodes.  As a result of those depressive episodes, 
the veteran reported experiencing a great deal of difficulty in 
her marriage.  She reported being on mood stabilizers.  On mental 
status examination, the veteran was casually dressed and appeared 
her stated age.  Her speech was coherent, logical, and goal 
directed.  There was no flight of ideas or looseness of 
association.  Her mood was euthymic, and her affect displayed a 
full range and was congruent and appropriate.  Her attention and 
concentration were intact.  Her memory was intact.  The pertinent 
diagnosis was bipolar disorder, most recent episode depressed, and 
history of alcohol abuse in recent remission.  The veteran was 
assigned a Global Assessment of Functioning (GAF) score of 70.  
The examiner noted that she was currently stable on her medication 
regimen.

Medical evidence of record, dated from December 1994 through 
October 2000, including VA as well as private treatment reports, 
reflect ongoing clinical evaluation predominantly for a 
psychiatric disorder.  In January 1996, the veteran was diagnosed 
as being manic-depressive.  The veteran was admitted to a private 
hospital in August 1996, with a chief complaint of "I don't want 
to kill myself."  The veteran reported getting into an argument 
with her husband the day before her admission, at which time he 
threatened to leave her; later she consumed a large amount of 
sleeping pills.  She was taken to the emergency room and cleared.  
The veteran indicated that while she was not trying to kill 
herself, she had been sad, hopeless, blue and miserable.  The 
veteran was admitted and seemed to improve on Prozac.  The 
diagnostic impression was bipolar disorder, depressed, severe.  A 
GAF score of 30 was assigned.  

A VA progress note, dated in January 2001, reflects a diagnosis of 
major depression; a GAF score of 40 was assigned.

The veteran was afforded a VA examination in December 2001, at 
which time it was noted that she continued to endorse many 
symptoms consistent with bipolar disorder.  She stated that if she 
does not take her medications, she either gets depressed or manic; 
during manic times, she gets very little sleep, she had increased 
energy level and she starts many projects without finishing most 
of them.  She also stated that, during those times, she spends 
money unwisely.  She reported that, once the episode resolves, she 
usually gets very depressed and isolates herself; she also 
experiences a decreased energy level, difficulties with 
concentration, decreased appetite and that she sleeps most of the 
time.  She denied any current manic or psychotic symptomatology.  
She also denied suicidal or homicidal ideation.  She denied 
auditory, visual or tactile hallucinations.  The veteran reported 
many suicide attempts in the past and reported many 
hospitalizations for psychiatric illness.  

On mental status examination, it was observed that the veteran was 
adequately groomed and dressed.  She was cooperative with the 
examiner and maintained good eye contact, although she wore 
sunglasses for the duration of the evaluation.  She had some 
slight psychomotor retardation.  She was cooperative and pleasant.  
Her mood was described as "okay now that I'm on medications."  Her 
affect was slightly blunted.  Her speech was normal rate, tone and 
volume.  She denied suicidal or homicidal ideation.  She denied 
auditory, visual or tactile hallucinations.  She denied psychotic 
and manic symptomatology.  The pertinent diagnosis was bipolar 
disorder, type I, currently minimally depressed; a GAF score of 55 
was assigned.  The examiner stated that the veteran suffers from 
symptomatology consistent with bipolar disorder.  He stated that 
it was his opinion that the veteran's symptomatology caused her 
moderate to serious occupational impairment, as noted by the fact 
that the veteran had not been employed since 1995 due to her 
psychiatric illness.  He also noted that the bipolar disorder was 
only causing her mild to moderate social impairment.  The examiner 
explained that he was aware that the veteran had been diagnosed 
with a personality disorder in the past; however, the fact that 
the veteran had been able to maintain a long-term relationship 
with her husband, who was not noted to have any psychiatric 
illness, somewhat went against the possibility of her having a 
personality disorder that was severe enough to cause her much 
social or occupational impairment.  

Subsequently received medical records, dated from March 2000 
through May 2003, including VA as well as private treatment 
reports, show that the veteran received ongoing clinical 
evaluation for increased symptoms of her psychiatric disorder.  
When seen in February 2002, the veteran reported that she tried to 
get off her medications, but she felt the depression and anxiety 
return.  The assessment was bipolar affective disorder and panic 
disorder.  During a subsequent visit in November 2002, the 
veteran's affect was constricted but appropriate to the situations 
and ideas expressed.  Mood was low toned, but coherent and goal 
directed with no loose associations or tangentially.  Memory was 
fair.  She was oriented; no homicidal or suicidal ideations were 
reported.  The assessment was panic disorder, and a GAF score of 
45 was assigned.  A May 2003 VA progress note reflect a diagnosis 
of personality disorders/traits; a GAF score of 40 was assigned.  
In a medical statement, dated in August 2003, Dr. Jeffrey 
Krotenberg confirmed that the veteran had been under his care 
since November 1994 for a bipolar disorder.  He noted that the 
veteran had a history of multiple psychiatric hospitalizations and 
suicide attempts.  

Received in March 2004 was another medical statement from Dr. 
Jeffrey Krotenberg, dated that same month, which essentially 
consisted of similar information as reported in his August 2003 
statement.  In addition, Dr. Krotenberg explained that the 
veteran's prognosis was poor; he added that she was unable to work 
and was totally disabled.  


III.  Legal analysis.

In general, disability ratings for service-connected disabilities 
are determined by applying a schedule of ratings (Rating Schedule) 
which is based, as far as practical, on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a duty 
to acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the record, 
and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 C.F.R. 
§§ 4.2, 4.41 (2003), the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. 
App. 31 (1999).  

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the severity of the 
disability at issue is resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.  

A.  Increased rating for bipolar disorder.

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when dysthymia (or other type of mental 
disorder) results in total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and an 
inability to establish and maintain effective relationships.  A 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9433.  

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational functioning 
on a hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF of 41 
to 50 is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF of 51 to 60, in 
comparison, is indicative of only moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And a 
GAF of 61 to 70 is indicative of only some mild symptoms (e.g., a 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  A GAF of 
71 to 80 indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors with 
no more than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).  

Considering the aforementioned definitions, it appears that the 
majority of the GAF scores assigned the veteran's bipolar disorder 
reflect serious impairment in the veteran's functioning.  
Certainly, the objective medical findings of record confirm that 
the veteran is at least seriously impaired as a result of her 
service-connected bipolar disorder.  

When the RO assigned this disability a 30 percent evaluation it 
did so based on evidence showing mild to moderate impairment in 
functioning.  Specifically, the increase was based on the report 
of a private hospitalization in October 1994; at the time of 
discharge, it was noted that the veteran was stable and she was 
given a GAF score of 70.  Since then, the records reflect a 
gradual increase in her symptoms, as reflected by the GAF scores.  
The records reflect problems with depressive episodes, panic 
attacks, occasional crying spells, constricted affect, difficulty 
sleeping, and difficulty with concentration.  A treatment note in 
January 2001 reflects a diagnosis of major depression and she was 
given a GAF score of 40, which is reflective of a serious 
impairment.  In addition, following the November 2001 VA 
examination, it was noted that she was minimally depressed and 
given a GAF score of 55; however, the VA examiner stated that it 
was his opinion that the veteran's bipolar symptomatology caused 
her moderate to serious occupational impairment, as noted by the 
fact that she had not been employed since 1995 due to her 
psychiatric illness.  Based on this opinion, the Board finds that 
the veteran's psychiatric disability picture more nearly 
approximates the criteria for a 70 percent evaluation under DC 
9433.  The evidence confirms occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a constricted affect, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and social 
relationships.  

Clearly the veteran does not have all of the symptomatology listed 
in the Rating Schedule for a 70 percent rating.  For example, she 
is described as being adequately groomed; her speech is evidently 
normal; and there is no evidence of spatial disorientation.  But 
she does not have to meet each and every component of a rating at 
this higher level to receive it.  See, e.g., Mauerhan v. Principi, 
16 Vet. App. 436 (2002); Drosky v. Brown, 10 Vet. App. 251, 255 
(1997).  And in light of the various other clinical findings, 
which, considered together, assess her overall mental status, 
there is justification for increasing her rating from 30 to 70 
percent, particularly when all reasonable doubt is resolved in her 
favor.  38 C.F.R. §§ 4.3, 4.7.  

There is no basis at this time, though, for increasing her rating 
beyond the 70 percent level.  There are no objective clinical 
indications that she has a gross impairment in her thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting herself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, or 
memory loss for names of close relatives, own occupation or own 
name.  She appears to be able to function acceptably on a daily 
basis, including attending to her daily needs; she does not have 
total occupational impairment.  Accordingly, a rating higher than 
70 percent cannot be assigned.  

Based on the foregoing, the Board concludes that the criteria for 
a 70 percent evaluation, and no more, for bipolar disorder have 
been met.  The veteran's claim for that benefit must therefore be 
granted.  In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  

B.  Individual unemployability.

Under VA laws and regulations, a total disability rating based 
upon individual unemployability may be assigned upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his or 
her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  Consideration may 
be given to a veteran's level of education, special training, and 
previous work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).  
Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2003).  Factors to be considered 
are the veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is less 
than total if the disabled veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that certain percentages in the individual 
ratings are assigned. Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  In exceptional 
cases, an extra-schedular evaluation may be assigned on the basis 
of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2003).  

As noted above, the veteran is service connected for bipolar 
disorder, rated as 70 percent disabling; and right 
temporomandibular joint syndrome, fracture of the left 4th 
metacarpal, low back strain, and eczema, each evaluated as 0 
percent disabling.  The veteran's combined schedular disability 
evaluation is 70 percent.  As such, the Board finds that the 
veteran meets the percentage requirements for the assignment of a 
total disability evaluation under 38 C.F.R. § 4.16(a) (2003).  

In addition, the Board notes that the medical evidence of records 
shows the veteran is currently unable to secure gainful 
employment.  Specifically, following the VA examination in 
December 2001, the examiner stated that it was his opinion that 
the veteran's symptomatology caused her moderate to serious 
occupational impairment, as noted by the fact that the veteran had 
not been employed since 1995 due to her psychiatric illness.  
Furthermore, progress notes in 2001 and 2002 reflect GAF scores of 
40 and 45.  According to the DSM-IV a GAF score between 50-41 
indicates serious impairment in social, occupational or school 
function including the inability to keep a job.  Additionally, in 
his March 2004 statement, Dr. Krotenberg reported that the 
veteran's prognosis was poor and that she was totally disabled and 
unable to work.  Accordingly, the Board finds that the criteria 
for a total disability rating based on individual unemployability 
due to service-connected disabilities have been met, and TDIU is 
warranted under 38 C.F.R. § 4.16.  Resolving reasonable doubt in 
the veteran's favor, the Board concludes that she is entitled to a 
total rating for compensation purposes based on individual 
unemployability.  38 U.S.C.A. § 5107.  


ORDER

An increased evaluation of 70 percent for the service-connected 
bipolar disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

A total rating based on individual unemployability due to service-
connected disabilities is granted, subject to the governing 
regulations pertaining to the disbursement of monetary benefits.  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



